               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                            Plaintiff,             :       Case No. 3:09-cr-109


                                                           District Judge Walter H. Rice
      -   vs   -                                           Magistrate Judge Michael R. Merz

PIERRE O. COLQUITT,

                            Defendant.             :



                                          ORDER


      For the reasons set forth in the Order Striking Motion (ECF No. 275), the following filings

are STRICKEN: ECF Nos. 625 through 641.



March 12, 2020.

                                                          s/ Michael R. Merz
                                                         United States Magistrate Judge
